          Case MDL No. 2949 Document 140 Filed 08/18/20 Page 1 of 3




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: PROFEMUR HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                                                    MDL No. 2949



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On August 7, 2020, the Panel transferred 38 civil action(s) to the United States District Court for the
Eastern District of Arkansas for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have been
transferred to the Eastern District of Arkansas. With the consent of that court, all such actions have
been assigned to the Honorable Kristine G. Baker.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Eastern District of Arkansas and assigned to
Judge Baker.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Eastern District of Arkansas for the reasons stated in the order of August 7, 2020, and, with the
consent of that court, assigned to the Honorable Kristine G. Baker.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Eastern District of Arkansas. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

   Aug 18, 2020

                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2949 Document 140 Filed 08/18/20 Page 2 of 3




IN RE: PROFEMUR HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                                      MDL No. 2949



                   SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


ALASKA

  AK         3       20−00125     Johnson v. Microport Orthopedics, Inc

ARIZONA

  AZ         2       19−01058     Beck v. Wright Medical Technology Incorporated et al
  AZ         2       20−01375     Kepler et al v. Wright Medical Technology Incorporated
                                  Shubin et al v. Wright Medical Technology
  AZ         3       20−08134     Incorporated et al

CALIFORNIA CENTRAL

  CAC        2       18−07197     Susan Bliss v. Wright Medical Technology, Inc. et al
                                  Timothy Sinskey et al v. Wright Medical Technology,
  CAC        2       20−04749     Inc.
                                  Arie Groenendyk et al v. Wright Medical Technology,
  CAC        5       20−01097     Inc.
  CAC        8       20−01302     Ann L. Olver v. Wright Medical Technology Inc

CALIFORNIA SOUTHERN

  CAS        3       20−01112     Barlau et al v. Wright Medical Technology, Inc.

FLORIDA MIDDLE

  FLM        8       20−00054     Hogan et al v. Wright Medical Technology, Inc.    Vacated 8/17/2020


FLORIDA NORTHERN

                                  MORGAN et al v. WRIGHT MEDICAL
  FLN        3       20−05519     TECHNOLOGY INC et al

ILLINOIS SOUTHERN

  ILS        3       20−00523     Buenger et al v. Wright Medical Technology, Inc. et al
  ILS        3       20−00741     Shafran et al v. Wright Medical Technology, Inc.
       Case MDL No. 2949 Document 140 Filed 08/18/20 Page 3 of 3


MINNESOTA

  MN        0       20−01290     Gormley et al v. Wright Medical Technology, Inc., et al
  MN        0       20−01310     Schulzetenberg v. Wright Medical Technology, Inc.
  MN        0       20−01632     Loverud v. Wright Medical Technology, Inc. et al

MISSOURI EASTERN

 MOE        4       20−00817     Kelly v. Wright Medical Technology, Inc. et al

NORTH CAROLINA MIDDLE

                                 MAHAN v. WRIGHT MEDICAL TECHNOLOGY,
 NCM        1       20−00482     INC

TENNESSEE WESTERN

 TNW        2       20−02394     Dobbs et al v. Microport Orthopedics, Inc. et al
 TNW        2       20−02535     Liston v. Wright Medical Group, N.V. et al
 TNW        2       20−02536     Squier et al v. Wright Medical Group N.V. et al
